DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “wherein the third leg is positioned to directly engage a proximal-most surface of the stopper to secure the stopper within the cap body such that no portion of the stopper is positioned proximal to the third leg”. It is unclear how this would be possible because if the third leg directly engages with the stopper it must be proximal to the stopper. 
Claim 31 recites “the stopper is first inserted into a container””, but the preamble states that the claim is drawn to a closure.  It is unclear if the container is part of an intended use of the closure or if the claim is actually drawn to the combination of a closure and container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-9, 12, 14, 23-25, 27-29, 31, 32, 35, 36, 38 and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (U.S. Patent Application No. 2010/0113976) in view of Kacian et al. (U.S. Patent No. 6,893,612).
Regarding claims 1, 3, 4, 7, 12, 14, 24, 27, 31, 32, 35, 36, 38 and 41, Wahl discloses a closure (1), comprising: a cap body (4) formed from a first material (par. 29), the cap body defining a cavity therethrough; a stopper (7) formed from a second material (par. 38) and disposed within the cavity, the second material being different than the first material; and a barrier layer (8) formed from a third material (par. 36), the third material being different from the first material and the second material, and associated with at least one of the cap body and the stopper, and wherein the barrier layer is disposed across at least a portion of the cavity (Fig. 1), wherein the barrier layer extends from a first inner surface of the cap body to an opposing second inner surface of the cap body to completely isolate an upper portion of the cap body from a portion of the stopper (Fig. 2, a “portion” can be any small part of the components and while entire structures may not be isolated portions of them are), wherein the barrier layer isolates a first portion of the stopper from a second portion of the stopper (the portion that is covered is isolated), the cap body including a first leg (4), a second leg (at the top edge), and a third leg/seal ring/inward rim (inner flange), wherein the third leg is positioned to directly engage a proximal-most surface of the stopper to secure the stopper within the cap body and portions of the stopper are not proximal to the third leg (Fig. 2, the proximal most surface can be the surface of the stopper that contacts the cap body at the third leg), wherein the components can be formed in a multi-shot molding process (product by process), wherein the barrier layer is applied to cover at least a portion of an opening defined by a top portion of the cap body and a top portion of the stopper (Fig. 2), wherein the second material comprises a thermoplastic elastomer (par. 38), wherein the third material is at least one of a polymeric and metal based film or foil structure (par. 36), a collection container (3) having a closed bottom, an open top portion, and a sidewall extending therebetween, the collection container defining an interior adapted to receive a specimen sample therein (par. 36), wherein the barrier layer is on a bottom of the stopper (depending on orientation). The molding processes in the apparatus claims are being treated as product by process limitations and the final product taught by Wahl reads on the final structure as claimed. The method claimed is present in the structure taught by Wahl.
Kacian teaches that it is known in the art to manufacture a barrier layer (34A) that covers multiple surfaces on a closure (Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barrier layer to be larger, such that the stopper was isolated from an upper portion, in order to adjust the coverage of the barrier layer and such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	
Regarding claims 23, 25, 28 and 29, Wahl fails to teach wherein the first material comprises at least one of high density polyethylene (HDPE) and low density polyethylene (LDPE), wherein the thermoplastic elastomer is free from di(2-ethylhexyl)phthalate (DEHP), wherein the third material has a thickness of approximately 0.005 mm, and wherein the third material comprises polyethylene terephthalate (PET) or ethylene vinyl alcohol (EVOH). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the device with the claimed materials, in order to adjust the properties/cost of the device and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barrier layer with the claimed thickness, in order to adjust the strength of the barrier layer and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claims 8, 9, 42, 43 and 44, Wahl fails to teach wherein the barrier layer contacts the inward rim and stopper and wherein the barrier layer is heat sealed.
Kacian teaches that it is known in the art to manufacture a barrier layer (34A) that contacts a stopper and an inward rim (Fig. 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barrier layer of Wahl such that it contacted the stopper and inner rim, as taught by Kacian, in order to create a better seal and to improve the connection of the barrier layer.  Furthermore, such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Kacian teaches that it is known in the art to heat seal a barrier layer (Fig. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stopper of Wahl with a heat seal, as taught by Kacian, in order secure components together and since such a modification is the use of a known technique on a known device.


Claims 5, 6, 10, 13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl and Kacian in view of Pfefferkorn (DE 3940461).
Wahl fails to teach wherein the stopper has first and second portions with the barrier layer located within the stopper.
 Pfefferkorn teaches that it is known in the art to manufacture a stopper with two portions (2, 3) and a barrier layer (4) mechanically locked between the portions to isolate them. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the stopper of Wahl with a barrier layer in the center of the stopper, as taught by Pfefferkorn, in order to better seal the container the stopper is used on and since such a modification would be the use of a known technique on a known device. Note that the claimed processes are product by process limitations and the end modified structure reads on the final product.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl, and Kacian in view of Bienhaus et al. (U.S. Patent No. 5,957,822).
Wahl fails to teach wherein the inward rim includes apertures extending there through.
Bienhaus teaches that it is known in the art to manufacture closure with apertures (B13) on a rim member (Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with apertures, as taught by Bienhaus, so that the container could be vented when the closure was applied.

Claims 22, 37 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl and Kacian in view of Yamazaki et al. (U.S. Patent No. 5,061,263).
Wahl fails to teach wherein the barrier layer is substantially oxygen impermeable.
Yamazaki teaches that it is known in the art to manufacture a barrier layer that is substantially oxygen impermeable (col. 3, ll. 55 – col. 4, ll. 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured barrier layer to be substantially oxygen impermeable, in order to adjust the closure for the container contents and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl and Kacian in view of Carano (U.S. Patent No. 6,382,441).
Wahl fails to teach wherein the third material comprises a multi-layer laminate having a central layer formed from polyethylene terephthalate (PET) or ethylene vinyl alcohol (EVOH) sandwiched between at least two polyethylene layers.
Carano teaches that it is known in the art to manufacture a barrier layer with multiple layers (Fig. 3). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with a multi-layered barrier layer, as taught by Carano, in order to provide different properties to the barrier layer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the barrier layer with the claimed materials, in order to adjust the properties of the barrier layer and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl and Kacian in view of Anderson et al. (U.S. Patent No. 6,716,396).
Wahl fails to teach the barrier layer includes at least one of a weak area, a cross-cut, or a slit.
Anderson teaches that it is known in the art to manufacture a barrier layer with weak areas (35). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with weak areas, as taught by Anderson, in order to make it easier to pierce the barrier layer.

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl and Kacian in view of Blekher et al. (U.S. Patent Application No. 2009/0308184).
Wahl teaches wherein the barrier layer is applied post molding (par. 36), but fails to teach a multi-hot molding process.
Blekher teaches that two shot molding processes are known in the art (par. 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with a two shot molding process, as taught by Blekher, since it is a known process for making closures in the art.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wahl, Kacian and Pfefferkorn view of La Barge et al. (U.S. Patent No. 4,105,133).
Wahl fails to teach a coining process.
La Barge teaches that it is known in the art to manufacture closures with coining processes (col. 3, lines 19-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured Wahl with a coining process, as taught by La Barge, since it is a known process for making closures in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,370,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader in scope that the patent claimed and therefore are anticipated by the patent claims.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. It is noted that the claims are given their broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For example, “separate” does not mean that a component can’t be integral with a larger component. The examiner maintains that the prior art of record reads on the limitations as currently claimed. Applicant would have to further amend the claims to recite the specific structure of the claims  
Regarding applicant’s argument that, the prior art fails to teach the molding processes claimed, the examiner maintains that the structure claimed is met by the prior art of record . "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim". The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").
Applicant’s argument s have been further addressed in the modified rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733